Citation Nr: 0604610	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-24 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased evaluation for coronary 
artery disease (CAD), status post four vessel coronary artery 
bypass graft (CABG), currently evaluated as 60 percent 
disabling.

3.  Entitlement to an effective date earlier than January 24, 
1995, for the award of service connection for diabetes 
mellitus due to presumptive exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from May 2002 and February 2003 rating decisions of 
the Reno, Nevada, Department of Veteran' Affairs (VA) 
Regional Office (RO).  The May 2002 decision denied 
entitlement to an effective date earlier than January 24, 
1995, for the award of service connection for diabetes 
mellitus, and the February 2003 rating action denied 
increased evaluations for the service-connected PTSD and CAD.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by complaints of 
anxiety, depression, irritability, hypervigilance, an 
exaggerated startle response, nightmares, flashbacks, 
survivor guilt, and social withdrawal, with normal 
orientation, well organized thoughts, a sad mood and affect, 
no inappropriate behaviors, no panic attacks, and a Global 
Assessment of Functioning score of 35

2.  The veteran's CAD, status post CABG, is manifested by 
complaints of chest pain and shortness of breath on exertion, 
with 4.6 METs of energy expenditure and a left ventricular 
ejection fraction of 42 percent.

3.  The veteran initially claimed entitlement to service 
connection for diabetes mellitus, as related to exposure to 
Agent Orange, on January 24, 1995.





CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2005).

2.  The criteria for an increased evaluation for the 
veteran's CAD, status post CABG, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 
DC 7017 (2005).

3.  Entitlement to an effective date prior to January 24, 
1995, for the award of service connection for diabetes 
mellitus has not been established.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  




In the present case, the veteran filed a substantially 
complete claim for increased evaluations for the service-
connected PTSD and CAD, as well as for an earlier effective 
date for the award of service connection for diabetes 
mellitus, on September 26, 2001.  As noted above, a rating 
action was issued in May 2002 which denied entitlement to an 
earlier effective date, and a February 2003 rating denied 
increased evaluations for PTSD and CAD.  After the rating 
actions were issued, the RO sent the veteran a statement of 
the case (SOC) pertaining to the earlier effective date claim 
that included the provisions of 38 C.F.R. § 3.159, the new 
regulation that implemented the VCAA.  In August 2004, he was 
sent a VCAA notification letter that referred to all three 
issues on appeal.  In August 2004, he was sent an SOC 
pertaining to the increased evaluation claims, which also 
included the provisions of 38 C.F.R. § 3.159.  Finally, he 
was sent a supplemental statement of the case in July 2005, 
which addressed all three issues on appeal and again included 
the provisions of 38 C.F.R. § 3.159.  Clearly, the RO 
provided notice to the claimant of what information and 
evidence must be submitted to substantiate his claims, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  In addition, he was informed that he could submit any 
evidence relevant to his claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above) on all the 
issues on appeal.  The RO has made all attempts to obtain all 
relevant treatment records referred to by the veteran.  The 
veteran's VA treatment records were obtained and associated 
with the claims folder.  He has also been provided with VA 
examinations.  Therefore, it is found that the veteran was 
aware of the evidence and information that was needed to 
substantiate his claims; moreover, VA obtained those records 
that were available in relationship to the claims.  In 
addition, the claims were readjudicated following the 
provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, with full consideration of Pelegrini, to 
now decide the appeal is not prejudicial error to the 
claimant.  

II.  Applicable laws and regulations

A.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005)).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

B.  Earlier effective date

Generally, the effective date of an evaluation and award of 
service connection is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2005).  However, retroactive effective dates are 
allowed in the context of a new law or liberalizing issue in 
certain circumstances, but no more than one year earlier than 
the date of the claim.  38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.114(a) (2005).



In May 1989, the U.S. District Court for the Northern 
District of California voided all denials of Agent Orange 
claims based on a regulation that became effective on 
September 25, 1985.  Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate any claim denials which were 
voided by the Nehmer I holding.  Nehmer v. United States 
Veterans' Administration, No. CV-86-6160 (N.D. Cal. May 17, 
1991) (Nehmer Stipulation).  The effective date of any 
resulting award of benefits would be based upon the filing 
date of the original claim, for claims originally filed 
before May 3, 1989 (Stipulation 1), or on the later of the 
filing date of the claim or the date of disability or death 
of the veteran, for claims filed after May 3, 1989 
(Stipulation 2).  See Williams v. Principi, 310 F.3d 1374, 
1375-76 (Fed. Cir. 2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include type II diabetes mellitus.  
38 C.F.R. § 3.816(b)(1)(i), (2)(i).  That regulation further 
provides that where a "Nehmer class member" is entitled to 
disability compensation for a covered herbicide disease, and 
the claim was pending before VA on May 3, 1989, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose.  
38 C.F.R. § 3.816(c)(2).  The regulation further states that 
a claim will be considered a claim for compensation for a 
particular covered herbicide disease if: (i) The claimant's 
application and other supporting statements and submission 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability;


or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
38 C.F.R. § 3.816(c)(2).  Otherwise, the effective date of 
the award is determined in accordance with 38 C.F.R. 
§§ 3.114, 3.400, 3.816(c)(4).  
Although the veteran was not provided these final 
regulations, the Board finds no prejudice in proceeding to 
the merits of the case, since the SSOC provided to the 
veteran had clearly informed him the his grant of service 
connection was governed by the Nehmer cases.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

III.  Factual background and analysis

A.  Increased Rating - PTSD

The relevant evidence of record includes reports of the 
veteran's treatment at VA between June 2000 and December 
2001.  These reflect his complaints of labile mood swings, 
panic attacks, anxiety, depression, nightmares, flashbacks, 
disillusionment, and social withdrawal.  The diagnosis was 
severe PTSD, and he was assigned Global Assessment of 
Functioning (GAF) scores that ranged between 22 and 35.

The veteran was examined by VA in July 2002.  He complained 
of flashbacks of killing people in Vietnam, and noted that he 
could not sleep until midnight because attacks had often 
occurred at midnight.  He stated that he was easily angered 
and that he would then think of killing those that had 
angered him.  He said that he was unable to maintain 
employment and could not even do volunteer work because 
others got on his nerves too much.  The mental status 
examination noted that there was no impairment of thought 
processes or communication.  He did not have any delusions or 
hallucinations (except for flashbacks).  He had a lot of 
anger, but the examiner noted that he tended to exaggerate 
his symptoms and blamed others for his problems.  He was 
oriented in four spheres.  There were no obsessive or 
ritualistic behaviors present.  His speech was logical and 
goal directed, and he had no panic attacks.  The veteran had 
daily intrusive thoughts, and he was detached and estranged 
from others.  He also endorsed having a startle response and 
stated that he was hypervigilant.  The diagnosis was PTSD, 
and the condition was assigned a GAF score of 37.

The veteran continued to seek treatment from VA between 2002 
and 2005.  He had mood swings, depression, anger, 
irritability, disillusionment, insomnia, nightmares, 
flashbacks, and social withdrawal.  The examiners 
consistently noted that he was oriented in four spheres, and 
displayed no delusions, hallucinations, or paranoid ideation.  
Throughout this time frame, his PTSD was consistently 
assigned a GAF score of 35.

VA reexamined the veteran in November 2004.  He reported 
severe anxiety and depression.  The mental status examination 
noted no impairment of thought processes or of communication, 
and he displayed no delusions or hallucinations.  He appeared 
to be nervous and anxious, and his mood was appropriate to 
thought content.  He was cooperative but had a high emotional 
tone.  His displayed no inappropriate behavior during the 
examination.  He was oriented in four spheres.  There were no 
obsessive or ritualistic behaviors exhibited.  His speech was 
goal directed and logical.  There was no evidence of panic 
attacks.  He described a history of poor impulse control.  He 
appeared to be histrionic and narcissistic, with limited 
empathy for others.  The examiner commented that the veteran 
tended to be manipulative.  He had daily intrusive thoughts, 
nightmares, and avoided reminders of the war.  He was also 
hypervigilant.  The examiner stated "[h]e tends to be 
dramatic with his presentation of symptoms, so that he 
describes them as a problem for him to a degree greater than 
most would describe them."  The diagnosis was PTSD, and a 
GAF score of 35 was assigned.

A Global Assessment of Functioning score of 21 to 30 denotes 
behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV).  
The GAF designation is based upon a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing 
DSM-IV.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The General Rating Formula for Mental Disorders provides 
criteria for evaluating PTSD, and other mental disorders, as 
follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 




0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2005).

After a careful review of the evidence of record, the Board 
finds that a 100 percent schedular evaluation for the 
veteran's PTSD is not warranted.  There is no objective 
evidence that the veteran's PTSD causes total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time and place; memory loss for names of close relatives, own 
occupation, or own name.  Specifically, the veteran's thought 
processes and communication have been repeatedly described as 
unimpaired.  He does not display any delusions or 
hallucinations, and his behavior has been described as 
appropriate.  There was no indication of any obsessive or 
ritualistic behaviors.  He was able to do his activities of 
daily living, to include maintaining good personal hygiene.  
He was also fully oriented in four spheres.

While the veteran reported some trouble with short-term 
memory (forgetting where he left his keys), his long-term 
memory was intact.  Finally, it is noted that the veteran's 
PTSD has, since roughly the year 2000, been assigned a GAF 
score of 35.  As noted above, this represents somewhere 
between a major and serious degree of impairment.  The Board 
finds that the 70 percent disability evaluation currently 
assigned to the veteran's condition adequately compensates 
him for the current degree of disability resulting from the 
PTSD.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected PTSD.  




B.  Increased Rating - CAD

The relevant evidence includes VA treatment records developed 
in 2000.  The veteran complained of occasional chest pain.  

At a VA examination in August 2002, the examiner noted that 
it was not possible to objectively measure the veteran's METs 
(metabolic equivalents).  The level was estimated to be from 
3 to 4, but the examiner stated that this was primarily 
related to his back and leg problems and not his heart 
condition.  See 38 C.F.R. § 4.104, Note (2), indicating that 
examiner should estimate METs where exercising cannot be done 
for medical reasons.

In July 2004, he was admitted to a VA facility with 
complaints of chest pain.  He underwent a left heart 
catheterization and a left ventriculogram.  The left 
ventricular ejection fraction was 50 percent.  He had 
stenosis of various arteries, and mild left ventricular 
dysfunction due to anterior apical hypokinesis was diagnosed.  
A perfusion scan conducted in June 2004 found an ejection 
fraction of 38 percent.  

VA reexamined the veteran in November 2004.  His chief 
complaint was of occasional chest pain and shortness of 
breath with heavy exertion.  The objective examination noted 
blood pressure readings of 160/70 and 158/70.  His neck had 
normal carotid pulses without bruits.  His heart rate was 
irregular with 60 to 70 beats per minute.  Cardiac palpation 
was unremarkable and the apical impulse was not displaced.  
He had a 1/6 systolic murmur that radiated to the neck, 
suggesting the presence of aortic sclerosis/stenosis.  His 
ejection fraction was 51 percent, and the Cardiolite stress 
test showed METs of 4.6.  The impression was CAD, status post 
stent deployment and status post coronary angioplasties.

38 C.F.R. § 4.104, DC 7017 (2005), reads as follows:





701
7
Coronary bypass surgery:
Rati
ng

For three months following hospital admission for 
surgery
100

Thereafter:

Chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

Workload greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10

After a careful review of the evidence of record, the Board 
finds that an increased evaluation for the service-connected 
CAD is not warranted.  Initially, we note that the veteran 
has not been diagnosed with chronic congestive heart failure.  
Second, his workload is not 3 METs or less; in fact, it is 
4.6.  Finally, his left ventricular dysfunction is not 
manifested by an ejection fraction of less than 30 percent.  
Rather, the recent VA examination noted that it was 42 
percent.  Therefore, the veteran's CAD does not meet the 100 
percent schedular rating criteria noted above.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected CAD, status post CABG.

C.  Earlier Effective Date - Diabetes

The veteran's medical records clearly show that he has a 
current diagnosis of type II diabetes mellitus.  He also had 
verified service in Vietnam, and is therefore presumed to 
have been exposed to Agent Orange in service.  As a result, 
service connection is warranted under the presumptive Agent 
Orange regulations.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).  
This also qualifies the veteran as a class member under the 
Nehmer case, for application of the effective date rules of 
38 C.F.R. § 3.816.

The question to be addressed as to the correct effective date 
for benefits is whether there was a prior claim for 
compensation for type II diabetes mellitus which was denied 
between September 15, 1985, and July 9, 2001, the latter 
being the effective date of the service connection 
presumption provision for diabetes due to herbicide exposure 
of Vietnam veterans.  See 66 Fed. Reg. 23,166-169 (May 8, 
2001).  If so, under Nehmer, the effective date of benefits 
is the date of the earlier claim, or the date the disability 
arose.  In this case, the veteran had filed his initial claim 
for service connection for diabetes mellitus on January 24, 
1995.  In March 1995, the RO had denied the claim, finding 
that diabetes had not been present in service, or to a 
compensable degree within one year of his discharge, and was 
not then one of the diseases recognized as presumptively due 
to Agent Orange exposure.  

Next, the Board notes that to support a retroactive effective 
date under Nehmer, the prior claim must have been for the 
same disability that was the basis for the later award of 
benefits, and the evidence clearly supports a conclusion that 
it was.  

As noted above, where a "Nehmer class member" is entitled 
to disability compensation for a covered herbicide related 
disease, and the claim was pending before VA on May 3, 1989, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose.  38 C.F.R. § 3.186(c)(2).  In this case, the veteran 
had no claim for diabetes pending before VA on May 3, 1989, 
but his first such claim was received at the RO during the 
specified Nehmer time period, i.e., on January 24, 1995.  
That is the date of entitlement to service connection for his 
diagnosed diabetes, and is the earliest date possible 
provided for under the governing law for the award of service 
connection.  

The Board acknowledges the veteran's contention that he was 
experiencing medical conditions associated with type II 
diabetes as early as 1979.  However, the fact remains that he 
did not file a claim based upon that disorder until January 
1995.

Therefore, the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than January 
24, 1995, for the award of service connection for diabetes 
mellitus.

ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling, 
is denied.

Entitlement to an increased evaluation for coronary artery 
disease status post four vessel coronary artery bypass graft, 
currently evaluated as 60 percent disabling, is denied.

Entitlement to an effective date earlier than January 24, 
1995, for the award of service connection for diabetes 
mellitus due to presumptive exposure to herbicides, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


